 

Exhibit 10.1

 

BEARINGPOINT, INC.

 

2000 LONG-TERM INCENTIVE PLAN

 

(as amended and restated effective April 22, 2003)

 

I. INTRODUCTION

 

1.1 Purposes. The purposes of the 2000 Long-Term Incentive Plan (this “Plan”) of
BearingPoint, Inc., a Delaware corporation (the “Company”), are (i) to align the
interests of the Company’s stockholders and the recipients of awards under this
Plan by providing a means to increase the proprietary interest of such
recipients in the Company’s growth and success, (ii) to advance the interests of
the Company by increasing its ability to attract and retain highly competent
officers, other employees, non-employee directors and consultants and (iii) to
motivate such persons to act in the long-term best interests of the Company and
its stockholders.

 

This Plan is a continuation, and amendment and restatement, of the KMPG
Consulting, Inc. 2000 Long-Term Incentive Plan, the provisions of which shall
continue to control with respect to any options or stock awards outstanding
thereunder to the extent necessary to avoid establishment of a new measurement
date for financial accounting purposes.

 

1.2 Certain Definitions.

 

“Affiliate” shall mean (i) any subsidiary corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company, as described in
Section 424(f) of the Code and (ii) any other entity in which the Company has an
equity interest or with which the Company has a significant business
relationship.

 

“Agreement” shall mean the written agreement evidencing an award hereunder
between the Company and the recipient of such award.

 

“Board” shall mean the Board of Directors of the Company.

 

“Bonus Stock” shall mean shares of Common Stock which are not subject to a
Restriction Period or Performance Measures.

 

“Bonus Stock Award” shall mean an award of Bonus Stock under this Plan.

 

“Change in Control” shall have the meaning set forth in Section 7.8(b).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

 

“Committee” shall mean the committee designated by the Board which, following an
IPO, shall consist of two or more members of the Board, each of whom may be a
“Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange Act.

 

“Common Stock” shall mean the common stock, $0.01 par value, of the Company.

 

“Company” shall have the meaning set forth in Section 1.1.

 

“Disability” shall mean the inability of the recipient of an award to perform
substantially such recipient’s duties and responsibilities for a continuous
period of at least six months, as determined solely by the Committee.

 

“Discretionary Director Options” shall have the meaning set forth in Section
6.5.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” shall mean the last sale price of a share of Common Stock as
reported on the New York Stock Exchange on the date as of which such value is
being determined or, if there shall be no reported transactions on such date, on
the next preceding date for which a transaction was reported; provided, however,
that if the Common Stock is not traded on the New York Stock Exchange, Fair
Market Value may be determined by the Committee by whatever means or method as
the Committee, in the good faith exercise of its discretion, shall at such time
deem appropriate.

 

“Free-Standing SAR” shall mean an SAR which is not issued in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of such SARs which are exercised.

 

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.

 

“Incumbent Board” shall have the meaning set forth in Section 7.8(b)(3).

 

“IPO” shall mean the initial public offering of Common Stock pursuant to an
effective registration statement under the Securities Act of 1933, as amended.

 

“Mature Shares” shall mean previously-acquired shares of Common Stock for which
the holder thereof has good title, free and clear of all liens and encumbrances
and which such holder either (i) has held for at least six months or (ii) has
purchased on the open market.

 

“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any subsidiary of the Company and who is
not a partner, principal or employee of KPMG LLP.

 

2



--------------------------------------------------------------------------------

 

“Non-Statutory Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.

 

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the
exercisability of all or a portion of an option or SAR, (ii) as a condition to
the grant of a Stock Award or (iii) during the applicable Restriction Period or
Performance Period as a condition to the holder’s receipt, in the case of a
Restricted Stock Award, of the Restricted Stock subject to such award, or, in
the case of a Performance Share Award, of the shares of Common Stock subject to
such award and/or of payment with respect to such award. Such criteria and
objectives may include one or more of the following: the attainment by a share
of Common Stock of a specified Fair Market Value for a specified period of time,
earnings per share, return to stockholders (including dividends), return on
equity, earnings of the Company, revenues, market share, cash flow or cost
reduction goals, or any combination of the foregoing. In the sole discretion of
the Committee, the Committee may amend or adjust the Performance Measures or
other terms and conditions of an outstanding award in recognition of unusual or
nonrecurring events affecting the Company or its financial statements or changes
in law or accounting principles.

 

“Performance Period” shall mean any period designated by the Committee during
which the Performance Measures applicable to a Performance Share Award shall be
measured.

 

“Performance Share” shall mean a right, contingent upon the attainment of
specified Performance Measures within a specified Performance Period, to receive
one share of Common Stock, which may be Restricted Stock or, in lieu of all or a
portion thereof, the Fair Market Value of such share of Common Stock in cash.

 

“Performance Share Award” shall mean an award of Performance Shares under this
Plan.

 

“Person” shall have the meaning set forth in Section 7.8(b)(3).

 

“Restricted Stock” shall mean either (i) shares of Common Stock which are
subject to a Restriction Period, or (ii) Common Stock equivalent units which are
subject to a Restriction Period.

 

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

 

“Restriction Period” shall mean any period designated by the Committee during
which the Restricted Stock subject to a Restricted Stock Award is subject to
forfeiture and may not be sold, transferred, assigned, pledged, hypothecated or
otherwise encumbered or disposed of, except as provided in this Plan or the
Agreement relating to such award.

 

“Retirement” shall mean termination of employment with or service to the Company
by reason of retirement on or after age 65.

 

“SAR” shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR.

 

3



--------------------------------------------------------------------------------

 

“Stock Award” shall mean a Restricted Stock Award or a Bonus Stock Award.

 

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Non-Statutory Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender for cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of shares of Common Stock subject to
such option, or portion thereof, which is surrendered.

 

“Tax Date” shall have the meaning set forth in Section 7.5.

 

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

 

1.3 Administration. This Plan shall be administered by the Committee. Any one or
a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase shares of Common Stock in the form of Incentive
Stock Options or Non-Statutory Stock Options, (ii) SARs in the form of Tandem
SARs or Free-Standing SARs, (iii) Stock Awards in the form of Restricted Stock
or Bonus Stock and (iv) Performance Shares. The Committee shall, subject to the
terms of this Plan, select eligible persons for participation in this Plan and
determine the form, amount and timing of each award to such persons and, if
applicable, the number of shares of Common Stock, the number of SARs and the
number of Performance Shares subject to such an award, the exercise price or
base price associated with the award, the time and conditions of exercise or
settlement of the award and all other terms and conditions of the award,
including, without limitation, the form of the Agreement evidencing the award.
The Committee may, in its sole discretion and for any reason at any time, take
action such that (i) any or all outstanding options and SARs shall become
exercisable in part or in full, (ii) all or a portion of the Restriction Period
applicable to any outstanding Restricted Stock Award shall lapse, (iii) all or a
portion of the Performance Period applicable to any outstanding Performance
Share Award shall lapse and (iv) the Performance Measures applicable to any
outstanding award (if any) shall be deemed to be satisfied at the maximum or any
other level. The Committee shall, subject to the terms of this Plan, interpret
this Plan and the application thereof, establish rules and regulations it deems
necessary or desirable for the administration of this Plan and may impose,
incidental to the grant of an award, conditions with respect to the award, such
as limiting competitive employment or other activities. All such
interpretations, rules, regulations and conditions shall be final, binding and
conclusive.

 

The Committee may delegate some or all of its power and authority hereunder to
the Board or either of the Co-Chief Executive Officers or other executive
officer of the Company as the Committee deems appropriate; provided, however,
that the Committee may not delegate its power and authority to either of the
Co-Chief Executive Officers or other executive officer of the Company with
regard to the selection for participation in this Plan of an officer or other
person subject to Section 16 of the Exchange Act or decisions concerning the
timing, pricing or amount of an award to such an officer or other person.

 

4



--------------------------------------------------------------------------------

 

No member of the Board or Committee, and neither a Co-Chief Executive Officer
nor any other executive officer to whom the Committee delegates any of its power
and authority hereunder, shall be liable for any act, omission, interpretation,
construction or determination made in connection with this Plan in good faith,
and the members of the Board and the Committee and the Co-Chief Executive
Officers or other executive officer shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including attorneys’ fees) arising therefrom to the full extent permitted by
law, except as otherwise may be provided in the Company’s Certificate of
Incorporation and/or By-laws, and under any directors’ and officers’ liability
insurance that may be in effect from time to time.

 

A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.

 

1.4 Eligibility. Participants in this Plan shall consist of such officers, other
employees and consultants, and persons expected to become officers, other
employees and consultants, of the Company and its Affiliates, as the Committee
in its sole discretion may select from time to time, and such other persons
designated by the Committee pursuant to Section 7.13. For purposes of this Plan,
references to employment also shall mean a consulting relationship and
references to employment by the Company also shall mean employment by an
Affiliate. The Committee’s selection of a person to participate in this Plan at
any time shall not require the Committee to select such person to participate in
this Plan at any other time. Non-Employee Directors of the Company shall be
eligible to participate in this Plan in accordance with Article VI.

 

1.5 Shares Available.

 

(a) Shares Available. The number of shares of Common Stock that are authorized
for grants or awards under this Plan (the “Authorized Shares”) shall at all
times be equal to the greater of (i) subject to adjustment as provided in
Section 7.7, 177,000,000 shares and (ii) 25% of the sum of (x) the number of
issued and outstanding shares of Common Stock of the Company plus (y) the
Authorized Shares, provided, however, that the number of Authorized Shares shall
never be reduced below the number of shares that are then issuable under all
outstanding grants or awards. The number of shares of Common Stock that shall be
available for grants or awards under this Plan (the “Available Shares”) shall be
equal to the number of Authorized Shares reduced by the sum of the aggregate
number of shares of Common Stock, adjusted as provided in Section 7.7, which
become subject to outstanding options, including Discretionary Director Options,
outstanding Free-Standing SARs, outstanding Stock Awards and outstanding
Performance Share Awards.

 

(b) Maximum Grants of Incentive Stock Options. Subject to adjustment as provided
in Section 7.7, the maximum number of shares that may be granted as Incentive
Stock Options shall be 177,000,000.

 

(c) Restoration of Available Shares. To the extent that shares of Common Stock
subject to an outstanding option (except to the extent shares of Common Stock
are issued or

 

5



--------------------------------------------------------------------------------

delivered by the Company in connection with the exercise of a Tandem SAR),
Free-Standing SAR, Stock Award or Performance Share Award are not issued or
delivered by reason of the expiration, termination, cancellation or forfeiture
of such award or by reason of the delivery or withholding of shares of Common
Stock to pay all or a portion of the purchase price of an award, if any, or to
satisfy all or a portion of the tax withholding obligations relating to an
award, then such shares of Common Stock shall again be available under this
Plan.

 

(d) Available Common Stock. Shares of Common Stock shall be made available from
authorized and unissued shares of Common Stock, or authorized and issued shares
of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.

 

II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

2.1 Stock Options. The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee. Each option, or portion thereof, that is not an Incentive Stock
Option shall be a Non-Statutory Stock Option. An Incentive Stock Option may not
be granted to any person who is not an employee of the Company or any parent or
subsidiary (as defined in Section 424 of the Code). Each Incentive Stock Option
shall be granted within ten years of the date this Plan is adopted by the Board.
To the extent that the aggregate Fair Market Value (determined as of the date of
grant) of shares of Common Stock with respect to which options designated as
Incentive Stock Options are exercisable for the first time by a participant
during any calendar year (under this Plan or any other plan of the Company or
any parent or subsidiary as defined in Section 424 of the Code) exceeds the
amount (currently $100,000) established by the Code, such options shall
constitute Non-Statutory Stock Options.

 

Options shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

 

(a) Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of the option shall not be less than 100% of the Fair Market Value
of a share of Common Stock on the date of grant of such option; and provided
further, that if an Incentive Stock Option shall be granted to any person who,
at the time such option is granted, owns capital stock possessing more than ten
percent of the total combined voting power of all classes of capital stock of
the Company (or of any parent or subsidiary as defined in Section 424 of the
Code) (a “Ten Percent Holder”), the purchase price per share of Common Stock
shall not be less than the price (currently 110% of Fair Market Value) required
by the Code in order to constitute an Incentive Stock Option.

 

(b) Exercise Period and Exercisability. The period during which an option may be
exercised shall be determined by the Committee; provided, however, that no
Incentive Stock Option shall be exercised later than ten years after its date of
grant; and provided further, that if an Incentive Stock Option shall be granted
to a Ten Percent Holder, such option shall not be exercised later than five
years after its date of grant. The Committee may, in its discretion,

 

6



--------------------------------------------------------------------------------

establish Performance Measures which shall be satisfied or met as a condition to
the grant of an option or to the exercisability of all or a portion of an
option. The Committee shall determine whether an option shall become exercisable
in cumulative or non-cumulative installments and in part or in full at any time.
An exercisable option, or portion thereof, may be exercised only with respect to
whole shares of Common Stock.

 

(c) Method of Exercise. An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and by accompanying such notice with payment therefor in full (or by
arranging for such payment to the Company’s satisfaction) either (A) in cash,
(B) by delivery (either actual delivery or by attestation procedures established
by the Company) of Mature Shares having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the aggregate purchase price
payable by reason of such exercise, (C) in cash by a broker-dealer acceptable to
the Company to whom the optionee has submitted an irrevocable notice of exercise
or (D) a combination of (A) and (B), in each case to the extent set forth in the
Agreement relating to the option, (ii) if applicable, by surrendering to the
Company any Tandem SARs which are cancelled by reason of the exercise of the
option and (iii) by executing such documents as the Company may reasonably
request. The Company shall have sole discretion to disapprove of an election
pursuant to any of clauses (i)(B)-(D). Any fraction of a share of Common Stock
which would be required to pay such purchase price shall be disregarded and the
remaining amount due shall be paid in cash by the optionee. No certificate
representing Common Stock shall be delivered until the full purchase price
therefor and any withholding taxes thereon, as described in Section 7.5, have
been paid (or arrangement made for such payment to the Company’s satisfaction).

 

2.2 Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

 

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

 

(a) Number of SARs and Base Price. The number of SARs subject to an award shall
be determined by the Committee. Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted. The base price of a Tandem SAR shall be the exercise price per share of
Common Stock of the related option. The base price of a Free-Standing SAR shall
be determined by the Committee; provided, however, that such base price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such SAR.

 

(b) Exercise Period and Exercisability. The Agreement relating to an award of
SARs shall specify whether such award may be settled in shares of Common Stock
(including shares of Restricted Stock) or cash or a combination thereof. The
period for the exercise of an SAR shall be determined by the Committee;
provided, however, that no Tandem SAR shall be exercised later than the
expiration, cancellation, forfeiture or other termination of the related option.
The Committee may, in its discretion, establish Performance Measures which shall
be satisfied or met as a condition to the grant of an SAR or to the
exercisability of all or a portion of an SAR. The

 

7



--------------------------------------------------------------------------------

Committee shall determine whether an SAR may be exercised in cumulative or
non-cumulative installments and in part or in full at any time. An exercisable
SAR, or portion thereof, may be exercised, in the case of a Tandem SAR, only
with respect to whole shares of Common Stock and, in the case of a Free-Standing
SAR, only with respect to a whole number of SARs. If an SAR is exercised for
shares of Restricted Stock, a certificate or certificates representing such
Restricted Stock shall be issued in accordance with Section 3.2(c) and the
holder of such Restricted Stock shall have such rights of a stockholder of the
Company as determined pursuant to Section 3.2(d). Prior to the exercise of an
SAR for shares of Common Stock, including Restricted Stock, the holder of such
SAR shall have no rights as a stockholder of the Company with respect to the
shares of Common Stock subject to such SAR.

 

(c) Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (i) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (ii) by executing such documents as
the Company may reasonably request.

 

2.3 Termination of Employment or Service. Subject to the requirements of the
Code, all of the terms relating to the exercise, cancellation or other
disposition of an option or SAR upon a termination of employment with or service
to the Company of the recipient of such option or SAR, as the case may be,
whether by reason of Disability, Retirement, death or any other reason, shall be
determined by the Committee.

 

III. STOCK AWARDS

 

3.1 Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award or Bonus Stock Award.

 

3.2 Terms of Stock Awards. Stock Awards shall be subject to the following terms
and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable.

 

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award or Bonus Stock Award and the Performance
Measures (if any) and Restriction Period applicable to a Restricted Stock Award
shall be determined by the Committee. Bonus Stock Awards shall not be subject to
any Performance Measures or Restriction Periods.

 

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of the Restricted Stock
subject to such award (i) if specified Performance Measures are satisfied or met
during the specified Restriction Period or (ii) if the holder of such award
remains continuously in the employment of or service to the

 

8



--------------------------------------------------------------------------------

Company during the specified Restriction Period and for the forfeiture of all or
a portion of the shares of Common Stock subject to such award (x) if specified
Performance Measures are not satisfied or met during the specified Restriction
Period or (y) if the holder of such award does not remain continuously in the
employment of or service to the Company during the specified Restriction Period.

 

(c) Share Certificates. During the Restriction Period, a certificate or
certificates representing a Restricted Stock Award may be registered in the
holder’s name or a nominee name at the discretion of the Company and may bear a
legend, in addition to any legend which may be required pursuant to Section 7.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. As determined by the
Committee, all certificates registered in the holder’s name shall be deposited
with the Company, together with stock powers or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate by the Company, which would permit
transfer to the Company of all or a portion of the shares of Common Stock
subject to the Restricted Stock Award in the event such award is forfeited in
whole or in part. Upon termination of any applicable Restriction Period (and the
satisfaction or attainment of applicable Performance Measures), or upon the
grant of a Bonus Stock Award, in each case subject to the Company’s right to
require payment of any taxes in accordance with Section 7.5, a certificate or
certificates evidencing ownership of the requisite number of shares of Common
Stock shall be delivered to the holder of such award.

 

(d) Rights with Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the terms
and conditions of the Agreement relating to a Restricted Stock Award, (i) the
holder of a Restricted Stock Award denominated in shares of Common Stock shall
have all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that a distribution with respect to shares of Common Stock, other than
a regular cash dividend, shall be deposited with the Company and shall be
subject to the same restrictions as the shares of Common Stock with respect to
which such distribution was made, and (ii) the holder of a Restricted Stock
Award denominated in Common Stock equivalent units shall have no rights as a
stockholder of the Company unless and until shares of Common Stock are issued
and delivered to the holder of the Restricted Stock Award with respect to such
Common Stock equivalent units; provided, however, that a Restricted Stock Award
denominated in Common Stock equivalent units may provide for the payment of
dividend equivalents which correspond to the payment of dividends on Common
Stock.

 

3.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period relating to a Restricted Stock Award, or any forfeiture and cancellation
of such award upon a termination of employment with or service to the Company of
the recipient of such award, whether by reason of Disability, Retirement, death
or any other reason, shall be determined by the Committee.

 

9



--------------------------------------------------------------------------------

 

IV. PERFORMANCE SHARE AWARDS

 

4.1 Performance Share Awards. The Committee may, in its discretion, grant
Performance Share Awards to such eligible persons as may be selected by the
Committee.

 

4.2 Terms of Performance Share Awards. Performance Share Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

 

(a) Number of Performance Shares and Performance Measures. The number of
Performance Shares subject to any award and the Performance Measures and
Performance Period applicable to such award shall be determined by the
Committee.

 

(b) Vesting and Forfeiture. The Agreement relating to a Performance Share Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such award, if
specified Performance Measures are satisfied or met during the specified
Performance Period, and for the forfeiture of all or a portion of such award, if
specified Performance Measures are not satisfied or met during the specified
Performance Period.

 

(c) Settlement of Vested Performance Share Awards. The Agreement relating to a
Performance Share Award (i) shall specify whether such award may be settled in
shares of Common Stock (including shares of Restricted Stock) or cash or a
combination thereof and (ii) may specify whether the holder thereof shall be
entitled to receive, on a current or deferred basis, dividend equivalents, and,
if determined by the Committee, interest on or the deemed reinvestment of any
deferred dividend equivalents, with respect to the number of shares of Common
Stock subject to such award. If a Performance Share Award is settled in shares
of Restricted Stock, a certificate or certificates representing such Restricted
Stock shall be issued in accordance with Section 3.2(c) and the holder of such
Restricted Stock shall have such rights of a stockholder of the Company as
determined pursuant to Section 3.2(d). Prior to the settlement of a Performance
Share Award in shares of Common Stock, including Restricted Stock, the holder of
such award shall have no rights as a stockholder of the Company with respect to
the shares of Common Stock subject to such award.

 

4.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Share Award, or any forfeiture and cancellation
of such award upon a termination of employment with or service to the Company of
the recipient of such award, whether by reason of Disability, Retirement, death
or other termination, shall be determined by the Committee.

 

V. OTHER STOCK-BASED AWARDS

 

In addition to Restricted Stock Awards, the Committee may from time to time
grant other stock-based awards to eligible participants in such amounts, on such
terms and conditions, and for such consideration, including no consideration or
such minimum consideration as may be required by law, as it shall determine.
Other stock-based awards may be denominated in cash, in Common Stock or other
securities, in stock-equivalent units, in stock appreciation units, in

 

10



--------------------------------------------------------------------------------

securities or debentures convertible into Common Stock, or in any combination of
the foregoing and may be paid in Common Stock or other securities, in cash, or
in a combination of Common Stock or other securities and cash, all as determined
in the sole discretion of the Committee.

 

VI. PROVISIONS RELATING TO NON-EMPLOYEE DIRECTORS

 

6.1 Eligibility. Each Non-Employee Director shall be eligible to participate in
the Plan as provided in this Article VI.

 

6.2 Automatic Grants of Stock Options. Each Non-Employee Director shall
automatically be granted Non-Statutory Stock Options as follows:

 

(a) Time of Grant. Automatic grants of Non-Statutory Stock Options shall be made
on the dates specified below:

 

(1) Each person who is serving as a Non-Employee Director as of March 20, 2001
shall automatically be granted, on the date that the next Non-Employee Director
is elected, an option to purchase 15,000 shares of Common Stock.

 

(2) Each person who is first elected or first begins to serve as a Non-Employee
Director on or after March 20, 2001 shall automatically be granted, on the date
of such initial election or service, an option to purchase 15,000 shares of
Common Stock.

 

(3) Each person who is a Non-Employee Director shall automatically be granted an
option to purchase 5,000 shares of Common Stock on the date he or she is first
elected to serve as Chair of the Audit Committee of the Board of Directors of
the Company.

 

(b) Purchase Price. The purchase price per share of Common Stock purchasable
upon exercise of an option granted under this Section 6.2 shall be 100% of the
Fair Market Value of a share of Common Stock on the date of grant of such
option.

 

(c) Exercise Period and Exercisability. Each option granted under Section
6.2(a)(1) or Section 6.2(a)(2) shall be fully exercisable on and after the one
year anniversary of its date of grant and each option granted under Section
6.2(a)(3) shall be fully exercisable on and after the day preceding the day of
the next annual meeting of stockholders of the Company following its date of
grant. Each option granted under this Section 6.2 shall expire 10 years after
its date of grant. An exercisable option, or portion thereof, may be exercised
in whole or in part only with respect to whole shares of Common Stock. Options
granted under this Section 6.2 shall be exercisable in accordance with Section
2.1(c).

 

6.3 Termination of Directorship. (a) Disability. If the recipient of an option
granted under Section 6.2 ceases to be a director of the Company by reason of
Disability, each such option held by the holder thereof shall be exercisable
only to the extent such option is exercisable on the effective date of such
recipient’s ceasing to be a director and may thereafter be exercised by such
holder (or such holder’s legal representative or similar person) until and
including the earlier to occur of the (i) date which is one year after the
effective date of such recipient’s ceasing to be a director and (ii) the
expiration date of the term of such option.

 

11



--------------------------------------------------------------------------------

 

(b) Retirement. If the recipient of an option granted under Section 6.2 ceases
to be a director of the Company by reason of Retirement, each such option held
by the holder thereof shall be exercisable only to the extent such option is
exercisable on the effective date of such recipient’s ceasing to be a director
and may thereafter be exercised by such holder (or such holder’s legal
representative or similar person) until and including the earlier to occur of
the (i) date which is three months after the effective date of such recipient’s
ceasing to be a director and (ii) the expiration date of the term of such
option.

 

(c) Death. If the recipient of an option granted under Section 6.2 ceases to be
a director of the Company by reason of death, each such option held by the
holder thereof shall be exercisable only to the extent such option is
exercisable on the effective date of such recipient’s ceasing to be a director
and may thereafter be exercised by such holder’s executor, administrator, legal
representative, beneficiary or similar person until and including the earlier to
occur of the (i) date which is one year after the date of such recipient’s death
and (ii) the expiration date of the term of such option.

 

(d) Other Termination. If the recipient of an option granted under Section 6.2
ceases to be a director of the Company for any reason other than Disability,
Retirement or death, each such option held by the holder thereof shall be
exercisable only to the extent such option is exercisable on the effective date
of such recipient’s ceasing to be a director and may thereafter be exercised by
such holder (or such holder’s legal representative or similar person) until and
including the earlier to occur of the (i) date which is three months after the
effective date of such recipient’s ceasing to be a director and (ii) the
expiration date of the term of such option.

 

(e) Death Following Termination of Directorship. If the recipient of an option
granted under Section 6.2 dies during the period set forth in Section 6.3(a)
following such recipient’s ceasing to be a director of the Company by reason of
Disability, or if such recipient dies during the period set forth in Section
6.3(b) following such recipient’s Retirement, or if such a recipient dies during
the period set forth in Section 6.3(d) following such recipient’s ceasing to be
a director for any reason other than by reason of Disability or Retirement, each
such option held by the holder thereof shall be exercisable only to the extent
that such option is exercisable on the date of the recipient’s death and may
thereafter be exercised by such holder’s executor, administrator, legal
representative, beneficiary or similar person until and including the earlier to
occur of the (i) date which is one year after the date of such recipient’s death
and (ii) the expiration date of the term of such option.

 

6.4 Automatic Grants of Restricted Stock Awards. Each Non-Employee Director
shall be granted a Restricted Stock Award as follows:

 

(a) Time of Grant. Each person who is serving as a Non-Employee Director
immediately following any annual meeting of stockholders of the Company held on
or after November 11, 2002, shall automatically be granted, on the date of such
meeting, a Restricted Stock Award for 4,000 shares of Common Stock, unless the
Compensation Committee determines that such Restricted Stock Award shall be in
Common Stock equivalent units with dividend equivalents.

 

(b) Vesting. The Restricted Stock Award shall be fully vested upon grant.

 

12



--------------------------------------------------------------------------------

 

(c) Restriction Period. The Restriction Period for the Restricted Stock Award
shall be the period of time during which the Non-Employee Director provides
services as a member of the Board. The Restriction Period shall terminate on the
date that the Non-Employee Director ceases to serve as a member of the Board.

 

6.5 Discretionary Grants of Stock Options. The Committee may, in its discretion,
grant options to purchase shares of Common Stock (“Discretionary Director
Options”) to all Non-Employee Directors or to any one or more of them. Each
Discretionary Director Option shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable:

 

(a) Number of Shares and Purchase Price. The number of shares of Common Stock
subject to a Discretionary Director Option and the purchase price per share of
Common Stock purchasable upon exercise of the option shall be determined by the
Committee; provided, however, that the purchase price per share of Common Stock
purchasable upon exercise of the option shall not be less than 100% of the Fair
Market Value of a share of Common Stock on the date of grant of such option.

 

(b) Exercise Period and Exercisability. The period during which a Discretionary
Director Option may be exercised shall be determined by the Committee. The
Committee may, in its discretion, establish Performance Measures which shall be
satisfied or met as a condition to the grant of a Discretionary Director Option
or to the exercisability of all or a portion of a Discretionary Director Option.
The Committee shall determine whether a Discretionary Director Option shall
become exercisable in cumulative or non-cumulative installments and in part or
in full at any time. An exercisable Director Discretionary Option, or portion
thereof, may be exercised only with respect to whole shares of Common Stock.
Each Discretionary Director Option shall be exercisable in accordance with
Section 2.1(c).

 

(c) Termination of Directorship. All of the terms relating to the exercise,
cancellation or other disposition of a Discretionary Director Option upon a
termination of service as a director of the Company of the recipient of a
Discretionary Director Option, whether by reason of Disability, Retirement,
death or any other reason, shall be determined by the Committee.

 

VII. GENERAL

 

7.1 Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval within 12 months following its adoption
by the Board and, if approved, shall become effective as of the date of such
adoption by the Board. No option may be exercised prior to the date of such
stockholder approval. This Plan shall terminate 10 years after its effective
date, unless terminated earlier by the Board. Termination of this Plan shall not
affect the terms or conditions of any award granted prior to such termination.

 

7.2 Amendments. The Board or the Committee may amend this Plan as it shall deem
advisable, subject to any requirement of stockholder approval required by
applicable law, rule or regulation, including Section 422 of the Code; provided,
however, that no amendment shall be made without stockholder approval if such
amendment would (a) increase the maximum number of shares of Common Stock
available under this Plan (subject to Section 7.7), (b) effect any

 

13



--------------------------------------------------------------------------------

change inconsistent with Section 422 of the Code or (c) extend the term of this
Plan. No amendment may impair the rights of a holder of an outstanding award
without the consent of such holder.

 

7.3 Agreement. No award shall be valid until an Agreement is executed by the
Company and the recipient of such award and, upon execution by each party and
delivery of the Agreement to the Company, such award shall be effective as of
the effective date set forth in the Agreement.

 

7.4 Non-Transferability of Awards. Unless the Committee provides for the
transferability of a particular award and such transferability is specified in
the Agreement relating to such award, no award shall be transferable other than
by will, the laws of descent and distribution or pursuant to beneficiary
designation procedures stated in Section 7.11 or otherwise approved by the
Company. Except to the extent permitted by the foregoing sentence or the
Agreement relating to the Award, each award may be exercised or settled during
the recipient’s lifetime only by the recipient or the recipient’s legal
representative or similar person. Except to the extent permitted by the second
preceding sentence or the Agreement relating to the Award, no award may be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of any such award, such award
and all rights thereunder shall immediately become null and void.

 

7.5 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such award of any
federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Company, (B) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of Mature
Shares having an aggregate Fair Market Value, determined as of the Tax Date,
equal to the amount necessary to satisfy any such obligation, (C) authorizing
the Company to withhold whole shares of Common Stock which would otherwise be
delivered having an aggregate Fair Market Value, determined as of the Tax Date,
or withhold an amount of cash which would otherwise be payable to a holder,
equal to the amount necessary to satisfy any such obligation, (D) in the case of
the exercise of an option, a cash payment by a broker-dealer acceptable to the
Company to whom the optionee has submitted an irrevocable notice of exercise or
(E) any combination of (A), (B) and (C), in each case to the extent set forth in
the Agreement relating to the award; provided, however, that the Company shall
have sole discretion to disapprove of an election pursuant to any of clauses
(ii)(B)-(E). Any fraction of a share of Common Stock which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the holder.

 

 

14



--------------------------------------------------------------------------------

 

7.6 Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the exercise or settlement
of such award or the delivery of shares thereunder, such award shall not be
exercised or settled and such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Committee may provide for such restrictions upon the transferability of shares
of Common Stock delivered pursuant to any award made hereunder as it deems
appropriate and such restrictions shall be specified in the Agreement relating
to such award. The Company may require that certificates evidencing shares of
Common Stock delivered pursuant to any award made hereunder bear a legend
indicating that the sale, transfer or other disposition thereof by the holder is
prohibited except in compliance with the Securities Act of 1933, as amended, and
the rules and regulations thereunder and such other restrictions, if any,
specified in the Agreement relating to the award pursuant to which such shares
were delivered.

 

7.7 Adjustment. In the event of any stock split, reverse stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination,
exchange of shares, liquidation, spin-off or other similar change in
capitalization or event, or any distribution to holders of Common Stock other
than a regular cash dividend, the class of securities available under this Plan,
the number and class of securities subject to each outstanding option and the
purchase price per security, the terms of each outstanding SAR, the number and
class of securities subject to each outstanding Stock Award or Performance Share
Award, and the terms of each outstanding Restricted Stock Award or Performance
Share Award shall be appropriately adjusted by the Committee, such adjustments
to be made in the case of outstanding options and SARs without an increase in
the aggregate purchase price or base price. The decision of the Committee
regarding any such adjustment shall be final, binding and conclusive. If any
such adjustment would result in a fractional security being (a) available under
this Plan, such fractional security shall be disregarded, or (b) subject to an
award under this Plan, the Company shall pay the holder of such award, in
connection with the first vesting, exercise or settlement of such award in whole
or in part occurring after such adjustment, an amount in cash determined by
multiplying (i) the fraction of such security (rounded to the nearest hundredth)
by (ii) the excess, if any, of (A) the Fair Market Value on the vesting,
exercise or settlement date over (B) the exercise or base price, if any, of such
award.

 

7.8 Change in Control.

 

(a) (1) Notwithstanding any provision in this Plan or any Agreement, in the
event of a Change in Control in connection with which the holders of Common
Stock receive shares of common stock that are registered under Section 12 of the
Exchange Act, (i) all outstanding options and SARS shall immediately become
exercisable in full, (ii) the Restriction Period applicable to any outstanding
Restricted Stock Award shall lapse, (iii) the Performance Period applicable to
any outstanding Performance Share Award shall lapse, (iv) the Performance
Measures applicable to any outstanding award shall be deemed to be satisfied at
the maximum level and (v) there shall be substituted for each share of Common
Stock available under this Plan, whether or not then subject to an outstanding
award, the number and class of shares into

 

15



--------------------------------------------------------------------------------

which each outstanding share of Common Stock shall be converted pursuant to such
Change in Control. In the event of any such substitution, the purchase price per
share in the case of an option and the base price in the case of an SAR shall be
appropriately adjusted by the Committee (whose determination shall be final,
binding and conclusive), such adjustments to be made in the case of outstanding
options and SARs without an increase in the aggregate purchase price or base
price.

 

(2) Notwithstanding any provision in this Plan or any Agreement, in the event of
any Change in Control other than a Change in Control in connection with which
the holders of Common Stock receive shares of common stock that are registered
under Section 12 of the Exchange Act, each outstanding award shall be
surrendered to the Company by the holder thereof, and each such award shall
immediately be cancelled by the Company, and the holder shall receive, within
ten days of the occurrence of a Change in Control, a cash payment from the
Company in an amount equal to (i) in the case of an option, the number of shares
of Common Stock then subject to such option, multiplied by the excess, if any,
of the greater of (A) the highest per share price offered to stockholders of the
Company in any transaction whereby the Change in Control takes place or (B) the
Fair Market Value of a share of Common Stock on the date of occurrence of the
Change in Control, over the purchase price per share of Common Stock subject to
the option, (ii) in the case of a Free-Standing SAR, the number of shares of
Common Stock then subject to such SAR, multiplied by the excess, if any, of the
greater of (A) the highest per share price offered to stockholders of the
Company in any transaction whereby the Change in Control takes place or (B) the
Fair Market Value of a share of Common Stock on the date of occurrence of the
Change in Control, over the base price of the SAR, (iii) in the case of a
Restricted Stock Award or Performance Share Award, the number of shares of
Common Stock or the number of Performance Shares, as the case may be, then
subject to such award, multiplied by the greater of (A) the highest per share
price offered to stockholders of the Company in any transaction whereby the
Change in Control takes place or (B) the Fair Market Value of a share of Common
Stock on the date of occurrence of the Change in Control. In the event of such a
Change in Control, each Tandem SAR shall be surrendered by the holder thereof
and shall be cancelled simultaneously with the cancellation of the related
option. The Company may, but is not required to, cooperate with any person who
is subject to Section 16 of the Exchange Act to assure that any cash payment in
accordance with the foregoing to such person is made in compliance with Section
16 and the rules and regulations thereunder.

 

(b) “Change in Control” shall mean:

 

(1) a sale or transfer of all or substantially all of the assets of the Company
on a consolidated basis in any transaction or series of related transactions;

 

(2) any merger, consolidation or reorganization to which the Company is a party,
except for a merger, consolidation or reorganization in which the Company is the
surviving corporation and, after giving effect to such merger, consolidation or
reorganization, the holders of the Company’s outstanding equity (on a fully
diluted basis) immediately prior to the merger, consolidation or reorganization
will own in the aggregate immediately following the merger, consolidation or
reorganization the Company’s outstanding equity (on a fully diluted basis)
either (i) having the ordinary voting power to elect a majority of the members
of the Company’s board of directors to be elected by the holders of Common Stock
and any other class which votes

 

16



--------------------------------------------------------------------------------

together with the Common Stock as a single class or (ii) representing at least
50% of the equity value of the Company as reasonably determined by the Board;

 

(3) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided, however, that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
holders of the Company’s equity, was approved by the vote of at least a majority
of the directors then comprising the Incumbent Board shall be deemed to have
been a member of the Incumbent Board; and provided further, that no individual
who was initially elected as a director of the Company as a result of an actual
or threatened solicitation by any individual, entity or group (a “Person”) other
than the Board, including any “person” within the meaning of Section 13(d) of
the Exchange Act, for the purpose of opposing a solicitation by any other Person
with respect to the election or removal of directors, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall be deemed to have been a member of the Incumbent
Board; or

 

(4) any Person other than KPMG LLP or its affiliates, acquires beneficial
ownership of 30% or more of the outstanding equity of the Company generally
entitled to vote on the election of directors.

 

7.9 No Right of Participation or Employment. No person shall have any right to
participate in this Plan. Neither this Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company or any
Affiliate of the Company or affect in any manner the right of the Company or any
Affiliate of the Company to terminate the employment of any person at any time
without liability hereunder.

 

7.10 Rights as Stockholder. No person shall have any right as a stockholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a stockholder of record with respect to such shares of Common
Stock or equity security.

 

7.11 Designation of Beneficiary. If permitted by the Company, a holder of an
award may file with the Committee a written designation of one or more persons
as such holder’s beneficiary or beneficiaries (both primary and contingent) in
the event of the holder’s death. To the extent an outstanding option or SAR
granted hereunder is exercisable, such beneficiary or beneficiaries shall be
entitled to exercise such option or SAR. Each beneficiary designation shall
become effective only when filed in writing with the Committee during the
holder’s lifetime on a form prescribed by the Committee. The spouse of a married
holder domiciled in a community property jurisdiction shall join in any
designation of a beneficiary other than such spouse. The filing with the
Committee of a new beneficiary designation shall cancel all previously filed
beneficiary designations. If a holder fails to designate a beneficiary, or if
all designated beneficiaries of a holder predecease the holder, then each
outstanding option and SAR hereunder held by such holder, to the extent
exercisable, may be exercised by such holder’s executor, administrator, legal
representative or similar person.

 

7.12 Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise

 

17



--------------------------------------------------------------------------------

governed by the Code or the laws of the United States, shall be governed by the
laws of the State of Delaware and construed in accordance therewith without
giving effect to principles of conflicts of laws.

 

7.13 Granting Awards to Foreign Persons. Without the amendment of this Plan, the
Committee may grant awards to persons designated by the Committee from time to
time, who otherwise are eligible persons under Section 1.4 and who are subject
to the laws of foreign countries or jurisdictions. The Committee may grant
awards to such persons on such terms and conditions different from those
specified in this Plan as may in the judgment of the Committee be necessary or
desirable to foster and promote achievement of the purposes of this Plan and, in
furtherance of such purposes, the Committee may make such modifications,
amendments, procedures, subplans and the like as may be necessary or advisable
to comply with provisions of the laws of other countries or jurisdictions in
which the Company or its Affiliates operate or have employees or other persons
who are eligible persons under Section 1.4.

 

7.14 Additional Provisions Applicable to Options Granted Prior to IPO. In order
to comply with certain requirements of the California Corporate Securities Law
of 1968, as amended, this Section shall apply to options granted under this Plan
prior to an IPO (a “Pre-IPO Option”). The terms set forth in the Agreements
pursuant to which Pre-IPO Options are granted on January 31, 2000 (the “January
31, 2000 Options”) relating to (i) the period during which an option may be
exercised, (ii) the exercise, cancellation or other disposition of an option
upon a termination of employment with the Company of the recipient of such
option, whether by reason of Disability, Retirement, death or any other reason,
(iii) restrictions on the transferability of an option and (iv) the providing of
annual financial statements to the holder of an option are hereby incorporated
into this Plan by reference as if set forth herein verbatim and shall apply in
all respects only to all Pre-IPO Options granted to eligible persons; provided,
however, that Pre-IPO Options may be granted under this Plan having exercise
periods different from those of the January 31, 2000 Options so long as each
such Pre-IPO Option becomes exercisable at a rate of at least 20% per year
during the five-year period commencing on the date of grant of such Pre-IPO
Option.

 

18